  1 Richard A. Lapping (SBN: 107496)
    TRODELLA & LAPPING LLP
  2 540 Pacific Avenue
    San Francisco, CA 94133
  3 Telephone: (415) 399-1015
    Facsimile:    (415) 651-9004
  4 Email: Rich@TrodellaLapping.com

  5 Conflicts Counsel for Debtors
  6
  7
  8                             UNITED STATES BANKRUPTCY COURT

  9            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

 10 In re                                            Case No. 20-30604
                                                     (Jointly Administered with Case Nos. 20-
 11 PROFESSIONAL FINANCIAL                           30579, 20-30908, 20-30909, 20-30910, 20-
      INVESTORS, INC., et al.                        30911, 20-30912, 20-30913, 20-30914, 20-
 12                                                  30915, 20-30916, 20-30917, 20-30919, 20-
                   Debtors.                          30920, 20-30922, 20-30923, 20-30924, 20-
 13                                                  30925, 20-30927, 20-30928, 20-30929, 20-
                                                     30930, 20-30934, 20-30935, 20-30936, 20-
 14                                                  30937, 20-30938, 20-30939, 20-30940, 20-
                                                     30941, 20-30942)
 15
                                                     Chapter 11
 16
                                                     EX PARTE MOTION TO CONTINUE
 17                                                  HEARING ON FIRST INTERIM
                                                     APPLICATION OF TRODELLA &
 18                                                  LAPPING LLP FOR ALLOWANCE AND
                                                     COMPENSATION AND
 19                                                  REIMBURSEMENT OF EXPENSES
                                                     INCURRED AS SPECIAL COUNSEL FOR
 20                                                  DEBTORS
                                                     Date: March 11, 2021
 21                                                  Time: 1:00 p.m.
                                                     New Date: April 1, 2021
 22                                                  New Time: 10:00 a.m.
                                                     Judge: Hannah L. Blumenstiel
 23                                                  Place: Telephonic/Video Appearances Only
                                                           450 Golden Gate Ave., 16th Fl., Crtm. 19
 24                                                         San Francisco, CA 94102
 25
 26
 27
 28

Case: 20-30604   Doc# 422       Filed: 02/23/21   Entered: 02/23/21 15:31:16    Page 1 of 2
  1          On January 26, 2021, the Court by docket text order continued the hearing on the Trodella

  2 & Lapping LLP fee application (Dkt. 363) to March 11, 2021 at 1:00 p.m.
  3          On February 18, 2021, the Court by docket text order continued the hearing on certain fee

  4 applications for professionals employed by the Debtors and the committees that had been set for
  5 hearing on March 11, 2021, to April 1, 2021 at 10:00 a.m.
  6          Trodella & Lapping LLP hereby requests that its application be continued to April 1. 2021

  7 at 10:00 a.m. and that the objection deadline likewise be set at March 18, 2021, so that all such fee
  8 applications will be heard at the same hearing.
  9
 10 Dated: February 23, 2021                       TRODELLA & LAPPING LLP

 11
 12
 13
                                                   By:
 14
 15                                                        Richard A. Lapping
                                                           Conflicts Counsel for Debtors
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-30604     Doc# 422      Filed: 02/23/21       1
                                                      Entered: 02/23/21 15:31:16     Page 2 of 2
